     Case 2:20-cv-09183-CBM-SK Document 15 Filed 03/04/21 Page 1 of 1 Page ID #:92


 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                         CENTRAL DISTRICT OF CALIFORNIA
 7

 8
     UNITED AFRICAN-ASIAN
 9   ABILITIES CLUB, ON BEHALF OF Case No: 2:20-cv-09183-CBM-SK
     ITSELF AND ITS MEMBERS; ANNA
10
     MARIE WIGGINS, An Individual, ON
11   BEHALF OF ROBERT AARON           ORDER FOR DISMISSAL WITH
12
     MCKISSICK                        PREJUDICE OF ENTIRE ACTION
                                      [JS-6]
13                 Plaintiffs,
14                                    [Fed. R. Civ. P. Rule 41(a)(1)(ii)]
         v.
15

16   1825 N WHITLEY, LLC; and DOES 1
     THROUGH 10, Inclusive
17

18               Defendants
19
           Based on the Joint Stipulation for Dismissal With Prejudice submitted by the
20
     parties herein and for good cause shown, this Court hereby dismisses with prejudice
21
     all Defendants from Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’
22
     complaint in its entirety. Each of the parties herein shall bear their own respective
23
     attorney fees and costs.
24
           IT IS SO ORDERED.
25

26
     Dated: MARCH 4, 2021
27                                          By: _____________________________
28                                                Hon. Consuelo B. Marshall
                                                  United States District Judge


                                 ORDER FOR DISMISSAL                                         1
